Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the Request for Continued Examination filed on 07/13/2022.
Claims 1-3, 5, 9-13, 15-17 and 20 have been amended.
Claims 6-7 and 18 have been cancelled.
Claims 21-23 have been newly added.
Claims 1-5, 8-17 and 19-23 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/20222 has been entered.

Claim Interpretation
Claims 11-14 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10-11, 15 and newly added claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation recited, “determining a joint distribution of analytic measures of the patient population and patient related information by filtering the structured patient data of the knowledge database” and “storing the joint distribution in the knowledge database”, in particular the term, “joint distribution”, could not be located in the specification in any way used to determine any analytic measures of the patient population and patient related information or any filtering the structured patient data of the knowledge database according to user input defining parameters. The specification and drawings do not refer to any algorithms or generating a plot including the joint distribution. If outputting analytic measure is equivalent to the joint distribution, why was the term changed? Appropriate clarification and correction are required.
Regarding amended claims 2 and 12, the limitation recited, “wherein the structured patient data comprises the anatomical structures, the segmentations of the anatomical structures, quantitative patient data, medical and demographic patient data, and data extracted from the medical images”, but does not specifically disclose how they are extracting data from medical images. Applicant’s specification in paragraph 29 only makes broad and general statements of what types of metadata and related patient data extracted from a database or electronic medical record, but does not talk about extracting data from actual medical images. The specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  The specification does not reasonably describe how any data is extracted from medical images in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. The applicant is merely disclosing extracting known data gathered from a database or patient medical record.  Extracting data from medical images does not describe to one of ordinary skill in the art of what algorithms, data retrieval tools, or technological factors are to be used on what specific types of data.  The applicant only broadly defines the data and analysis to be used for deriving these results.  
Claims 2-5, 8-10, 12-14, 16-17 and 19-23 incorporate the deficiencies of claims 1, 11 and 15, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-9, 11, 15, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 10,499,857 B1) in view of Hibbard (US 2019/0108635 A1) further in view of Dabbah (US 9,962,086 B2).
Regarding claims 1, 11 and 15, Nguyen discloses:
A method comprising: 
training artificial intelligence agents (The training phase (column 9, lines 4-9) for recognizing patterns such as processing medical image studies in column 13, lines 40-67, column 14, lines 35-52. Also, see deep learning and artificial intelligence (AI) (column 5, line 15-17 and 29-44) established to produce abnormal or normal outcomes. See column 4, lines 43-49 AI detecting pathology), modelled using deep neural networks (See neural network computational model that corresponds to a statistical graphical model with multiple hidden layers in column 8, line 57-67, column 9, lines 25-33 and lines 43-53.), to select a sequence of actions to iteratively navigate to anatomical structures in medical images (The deep supervision applied at different stages of a neural network allow for (column 12, lines 28-44, column 14, lines 29-42) certain abnormalities such a liver disease can only exist in certain anatomies. Scanning sequences in column 4, lines 43-49 us AI for detecting pathology. Also see another example of structured data in column 12, line 49 to column 14, line 16] fine (narrow context, high resolution) and coarse (large context, low resolution) responses into a single representation, allowing fine scale detections, high-resolution pixels/voxels classification (segmentation) and image/volume classification of very small structures.) by learning a mapping between voxel intensities and probabilities of the actions (The deep supervision applied at different stages of a neural network allow for (column 12, lines 28-44, column 14, lines 29-42) certain abnormalities such a liver disease can only exist in certain anatomies. In [column 9, line 63 to column 10, line 15] In medical images, the voxel size or pixel size is typically known in metric units, and there are no occlusions. Instead, what is measured is absorption or density of tissue at each voxel. Also, the deep convolutional neural networks (CNN) to determine the proton density in column 14, line 60 to column 15, line 2 construe trained voxel intensities. In column 11, lines 49 -65, location, size, shape and anatomical labels serve as actionable information annotated in voxel level prediction);
processing unstructured medical imaging data for a patient population (See unstructured medical data as medical images, reports and labels in column 13, lines 17-38. See example patient population in medical image study in column 17, line 50 to column 18, line 3 and doctor requesting more details of a study in column 2, lines 5-21 and column 6, lines 3-20.) to generate structured patient data based on 1) anatomical structures automatically detected in medical images of the unstructured medical imaging data by the artificial intelligence agents (With deep learning and artificial intelligence (column 5, line 15-17 and 29-44) established to produce abnormal or normal outcomes see patient population data such as demographic data, patient history data detected, annotated, or segmented anatomical data, see outcomes relating to liver disease and abnormalities specific to a patient demographic in column 12, line 28-48 and example anatomical feature in column 24, lines 7-20 and with structured data as medical images and medical imaging reports organized in a structured format, see how abnormal images flagged in a study (column 19, line 37-62) are analyzed and categorized (column 20, lines 1-15) which selects pre-formatted text based on the flags and categories assigned to that study and inserted into the report [column 20, lines 16-23].) and;
maintaining a knowledge database organizing and storing the structured patient data for the patient population in one or more data structures (Taught in column 13, lines 17-38 as reports, images and labels associated with the images can be stored in the database. See [column 20, lines 1-23] where   lookup tables of pre-formatted text and grouped categories an image study for a particular abnormality and mass size construe organizing and storing the structured patient data.);
Hibbard further teaches additional machine learning training of anatomical structures, segmented from medical images:
training a machine learning based segmentation network to predict a segmentation of the anatomical structures from the medical images (See how the learning algorithm learns a model or pattern through ‘knowledge’ to predict or estimate [P0028-P0029] the present disclosure are directed to segmenting a medical image of an object using learning algorithms trained using mapped atlases derived based on prior images of the same object.),
and 2) segmentations of the anatomical structures segmented from the medical images of the unstructured medical imaging data (See P0060-0061, where sending prior images not segmented to a structure classification unit 303 construe unstructured medical image data. Also, notice in Fig. 5 and [P0084] At 503, the day one image I.sub.1 is segmented by a population-trained classifier model M.sub.1. For example, the day one image may be segmented by a random forests model M.sub.1 trained on training images from a population of patients.) by the machine learning based segmentation network (See P0029, exemplary machine learning algorithms used such as a Support Vector Machine (SVM), Adaboost/Logitboost, Random Forests, and neural network (e.g., a convolutional neural network).);
Therefore, it would have been obvious to one of ordinary skill in the art of medical image segmentation before the effective filing date of the invention to modify the method, software and system of Nguyen to have the machine learning training of anatomical structures, segmented from medical images, as taught by Hibbard, to improve medical image accuracy distinguishing different organs using statistical learning.
Dabbah further teaches: 
determining a joint distribution of analytic measures of the patient population and patient related information by filtering the structured patient data of the knowledge database according to user input defining parameters of the filtering (Statistical atlas representing joint distributions (column 10, lines 34-47) include registration measure values and values of at least one further parameter, for example image intensity or a texture parameter (e.g. intensity gradient). See normal lung volume data pair, example database in column 9, lines 8-13 and 20-34.) and a type of the analytic measure based on the one or more data structures (See exemplary data structures such as age, body mass index (BMI) and smoker status (column 9, lines; 8-19) and establishing a need for treating patients with emphysema (column 2, lines 1-14).) and
storing the joint distribution in the knowledge database (See in column 9, lines 8-13 and 20-34, where statistical atlas stored in data store 20 is used to build the statistical atlas construes storing the joint distribution in a knowledge database.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image diagnosing before the effective filing date of the invention to modify the method, software and system of Nguyen and Hibbard to have determining a joint distribution of analytic measures for filtered patient data according to user input defining parameters, a type of the analytic measure based on data structures and storing the joint distribution in the knowledge database, as taught by Dabbah, to determine abnormalities that may arise with patients having chronic obstructive pulmonary disease (COPD) mentioned in column 1, lines 8-11.
Regarding claim 11, Nguyen discloses:
A apparatus (See Fig. 8 computer system.), comprising: 
means for training artificial intelligence agents (The training phase (column 9, lines 4-9) for recognizing patterns such as processing medical image studies in column 13, lines 40-67, column 14, lines 35-52. Also, see deep learning and artificial intelligence (AI) (column 5, line 15-17 and 29-44) established to produce abnormal or normal outcomes. See column 4, lines 43-49 AI detecting pathology), modelled using deep neural networks (See neural network computational model that corresponds to a statistical graphical model with multiple hidden layers in column 8, line 57-67, column 9, lines 25-33 and lines 43-53.), to select a sequence of actions to iteratively navigate to anatomical structures in medical images (The deep supervision applied at different stages of a neural network allow for (column 12, lines 28-44, column 14, lines 29-42) certain abnormalities such a liver disease can only exist in certain anatomies. Scanning sequences in column 4, lines 43-49 us AI for detecting pathology. Also see another example of structured data in column 12, line 49 to column 14, line 16] fine (narrow context, high resolution) and coarse (large context, low resolution) responses into a single representation, allowing fine scale detections, high-resolution pixels/voxels classification (segmentation) and image/volume classification of very small structures.) by learning a mapping between voxel intensities and probabilities of the actions (The deep supervision applied at different stages of a neural network allow for (column 12, lines 28-44, column 14, lines 29-42) certain abnormalities such a liver disease can only exist in certain anatomies. In [column 9, line 63 to column 10, line 15] In medical images, the voxel size or pixel size is typically known in metric units, and there are no occlusions. Instead, what is measured is absorption or density of tissue at each voxel. Also, the deep convolutional neural networks (CNN) to determine the proton density in column 14, line 60 to column 15, line 2 construe trained voxel intensities. In column 11, lines 49 -65, location, size, shape and anatomical labels serve as actionable information annotated in voxel level prediction. With probabilities of actions as a best movements or changes closest to a target within medical images, see tags in spatial direction and axial direction of image within series (scan) in column 14, lines 1-12.);
means for processing unstructured medical imaging data for a patient population (See unstructured medical data as medical images, reports and labels in column 13, lines 17-38. See example patient population in medical image study in column 17, line 50 to column 18, line 3 and doctor requesting more details of a study in column 2, lines 5-21 and column 6, lines 3-20.)  to generate structured patient data based on anatomical structures automatically detected in the medical images of the unstructured medical imaging data by the artificial intelligence agents (With deep learning and artificial intelligence (column 5, line 15-17 and 29-44) established to produce abnormal or normal outcomes see patient population data such as demographic data, patient history data detected, annotated, or segmented anatomical data, see outcomes relating to liver disease and abnormalities specific to a patient demographic in column 12, line 28-48 and example anatomical feature in column 24, lines 7-20 and with structured data as medical images and medical imaging reports organized in a structured format, see how abnormal images flagged in a study (column 19, line 37-62) are analyzed and categorized (column 20, lines 1-15) which selects pre-formatted text based on the flags and categories assigned to that study and inserted into the report [column 20, lines 16-23].);
means for maintaining a knowledge database organizing and storing the structured patient data for the patient population in one or more data structures (Taught in column 13, lines 17-38 as reports, images and labels associated with the images can be stored in the database. See [column 20, lines 1-23] where lookup tables of pre-formatted text and grouped categories an image study for an particular abnormality and mass size construe organizing and storing the structured patient data.);
Hibbard further teaches additional machine learning training of anatomical structures, segmented from medical images:
means for training a machine learning based segmentation network to predict a segmentation of the anatomical structures from the medical images (See how the learning algorithm learns a model or pattern through ‘knowledge’ to predict or estimate [P0028-P0029] the present disclosure are directed to segmenting a medical image of an object using learning algorithms trained using mapped atlases derived based on prior images of the same object.),
and 2) segmentations of the anatomical structures segmented from the medical images of the unstructured medical imaging data (See P0060-0061, where sending prior images not segmented to a structure classification unit 303 construe unstructured medical image data. Also, notice in Fig. 5 and [P0084] At 503, the day one image I.sub.1 is segmented by a population-trained classifier model M.sub.1. For example, the day one image may be segmented by a random forests model M.sub.1 trained on training images from a population of patients.) by the machine learning based segmentation network (See P0029, exemplary machine learning algorithms used such as a Support Vector Machine (SVM), Adaboost/Logitboost, Random Forests, and neural network (e.g., a convolutional neural network).);
Therefore, it would have been obvious to one of ordinary skill in the art of medical image segmentation before the effective filing date of the invention to modify the method, software and system of Nguyen to have the machine learning training of anatomical structures, segmented from medical images, as taught by Hibbard, to improve medical image accuracy distinguishing different organs using statistical learning.
Dabbah further teaches:
means for determining a joint distribution of analytic measures of the patient population and patient related information by filtering the structured patient data of the knowledge database according to user input defining parameters of the filtering (Statistical atlas representing joint distributions (column 10, lines 34-47) include registration measure values and values of at least one further parameter, for example image intensity or a texture parameter (e.g. intensity gradient). See normal lung volume data pair, example database in column 9, lines 8-13 and 20-34.) and a type of the analytic measure based on the one or more data structures (See exemplary data structures such as age, body mass index (BMI) and smoker status (column 9, lines; 8-19) and establishing a need for treating patients with emphysema (column 2, lines 1-14).) and
means for storing the joint distribution in the knowledge database (See in column 9, lines 8-13 and 20-34, where statistical atlas stored in data store 20 is used to build the statistical atlas construes storing the joint distribution in a knowledge database.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image diagnosing before the effective filing date of the invention to modify the method, software and system of Nguyen and Hibbard to have determining a joint distribution of analytic measures for filtered patient data according to user input defining parameters, a type of the analytic measure based on data structures and storing the joint distribution in the knowledge database, as taught by Dabbah, to determine abnormalities that may arise with patients having chronic obstructive pulmonary disease (COPD), mentioned in column 1, lines 8-11.
Regarding claim 15, Nguyen discloses:
Nguyen discloses a non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor cause the processor (Fig, 8, processor 15 and executable program 30.) to perform operations comprising: 
training artificial intelligence agents (The training phase (column 9, lines 4-9) for recognizing patterns such as processing medical image studies in column 13, lines 40-67, column 14, lines 35-52. Also, see deep learning and artificial intelligence (AI) (column 5, line 15-17 and 29-44) established to produce abnormal or normal outcomes. See column 4, lines 43-49 AI detecting pathology), modelled using deep neural networks (See neural network computational model that corresponds to a statistical graphical model with multiple hidden layers in column 8, line 57-67, column 9, lines 25-33 and lines 43-53.), to select a sequence of actions to iteratively navigate to anatomical structures in medical images (The deep supervision applied at different stages of a neural network allow for (column 12, lines 28-44, column 14, lines 29-42) certain abnormalities such a liver disease can only exist in certain anatomies. Scanning sequences in column 4, lines 43-49 us AI for detecting pathology. Also see another example of structured data in column 12, line 49 to column 14, line 16] fine (narrow context, high resolution) and coarse (large context, low resolution) responses into a single representation, allowing fine scale detections, high-resolution pixels/voxels classification (segmentation) and image/volume classification of very small structures.) by learning a mapping between voxel intensities and probabilities of the actions (The deep supervision applied at different stages of a neural network allow for (column 12, lines 28-44, column 14, lines 29-42) certain abnormalities such a liver disease can only exist in certain anatomies. In [column 9, line 63 to column 10, line 15] In medical images, the voxel size or pixel size is typically known in metric units, and there are no occlusions. Instead, what is measured is absorption or density of tissue at each voxel. Also, the deep convolutional neural networks (CNN) to determine the proton density in column 14, line 60 to column 15, line 2 construe trained voxel intensities. In column 11, lines 49 -65, location, size, shape and anatomical labels serve as actionable information annotated in voxel level prediction. With probabilities of actions as a best movements or changes closest to a target within medical images, see tags in spatial direction and axial direction of image within series (scan) in column 14, lines 1-12.);
processing unstructured medical imaging data for a patient population (See unstructured medical data as medical images, reports and labels in column 13, lines 17-38. See example patient population in medical image study in column 17, line 50 to column 18, line 3 and doctor requesting more details of a study in column 2, lines 5-21 and column 6, lines 3-20.) to generate structured patient data based on anatomical structures automatically detected in medical images of the unstructured medical imaging data by the artificial intelligence agents (With deep learning and artificial intelligence (column 5, line 15-17 and 29-44) established to produce abnormal or normal outcomes see patient population data such as demographic data, patient history data detected, annotated, or segmented anatomical data, see outcomes relating to liver disease and abnormalities specific to a patient demographic in column 12, line 28-48 and example anatomical feature in column 24, lines 7-20 and with structured data as medical images and medical imaging reports organized in a structured format, see how abnormal images flagged in a study (column 19, line 37-62) are analyzed and categorized (column 20, lines 1-15) which selects pre-formatted text based on the flags and categories assigned to that study and inserted into the report [column 20, lines 16-23].);
maintaining a knowledge database organizing and storing the structured patient data for the patient population in one or more data structures (Taught in column 13, lines 17-38 as reports, images and labels associated with the images can be stored in the database. See [column 20, lines 1-23] where   lookup tables of pre-formatted text and grouped categories an image study for an particular abnormality and mass size construe organizing and storing the structured patient data.);
	Hibbard further teaches additional machine learning training of anatomical structures, segmented from medical images:
training a machine learning based segmentation network to predict a segmentation of the anatomical structures from the medical images (See how the learning algorithm learns a model or pattern through ‘knowledge’ to predict or estimate [P0028-P0029] the present disclosure are directed to segmenting a medical image of an object using learning algorithms trained using mapped atlases derived based on prior images of the same object.),
and 2) segmentations of the anatomical structures segmented from the medical images of the unstructured medical imaging data (See P0060-0061, where sending prior images not segmented to a structure classification unit 303 construe unstructured medical image data. Also, notice in Fig. 5 and [P0084] At 503, the day one image I.sub.1 is segmented by a population-trained classifier model M.sub.1. For example, the day one image may be segmented by a random forests model M.sub.1 trained on training images from a population of patients.) by the machine learning based segmentation network (See P0029, exemplary machine learning algorithms used such as a Support Vector Machine (SVM), Adaboost/Logitboost, Random Forests, and neural network (e.g., a convolutional neural network).);
Therefore, it would have been obvious to one of ordinary skill in the art of medical image segmentation before the effective filing date of the invention to modify the method, software and system of Nguyen to have the machine learning training of anatomical structures, segmented from medical images, as taught by Hibbard, to improve medical image accuracy distinguishing different organs using statistical learning.
Dabbah further teaches:
determining a joint distribution of analytic measures of the patient population and patient related information by filtering the structured patient data of the knowledge database according to user input defining parameters of the filtering (Statistical atlas representing joint distributions (column 10, lines 34-47) include registration measure values and values of at least one further parameter, for example image intensity or a texture parameter (e.g. intensity gradient). See normal lung volume data pair, example database in column 9, lines 8-13 and 20-34.) and a type of the analytic measure based on the one or more data structures (See exemplary data structures such as age, body mass index (BMI) and smoker status (column 9, lines; 8-19) and establishing a need for treating patients with emphysema (column 2, lines 1-14).) and
storing the joint distribution in the knowledge database (See in column 9, lines 8-13 and 20-34, where statistical atlas stored in data store 20 is used to build the statistical atlas construes storing the joint distribution in a knowledge database.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image diagnosing before the effective filing date of the invention to modify the method, software and system of Nguyen and Hibbard to have determining a joint distribution of analytic measures for filtered patient data according to user input defining parameters, a type of the analytic measure based on data structures and storing the joint distribution in the knowledge database, as taught by Dabbah, to determine abnormalities that may arise with patients having chronic obstructive pulmonary disease (COPD) mentioned in column 1, lines 8-11.
Claims 8 and 19:
Nguyen discloses: 
wherein the unstructured medical imaging data comprises medical images of the patient population and medical imaging reports of the medical images (See unstructured medical data as medical images, reports and labels in column 13, lines 17-38. See example patient population in medical image study in column 17, line 50 to column 18, line 3.).
Claim 21:
Dabbah further teaches wherein determining a joint distribution of analytic measures of the patient population and patient related information by filtering the structured patient data of the knowledge database according to user input defining parameters of the filtering and a type of the analytic measure based on the one or more data structures (Statistical atlas representing joint distributions (column 10, lines 34-47) include registration measure values and values of at least one further parameter, for example image intensity or a texture parameter (e.g. intensity gradient). See normal lung volume data pair as input defining parameters and example database in column 9, lines 8-13 and 20-34.) comprises:
generating a plot of the joint distribution representing a relationship between the analytic measure of the patient population and the patient related information (See Fig. 2, column 4, lines 15-29, column 6, lines 30-40, stages 42 and 44, where mapping voxel intensities and scalar field values construe generating a plot exemplary for a group/population of patients in [column 6, lines 5-16 and 41-58] that voxel position determined from the first and medical image data sets for the patient is aligned with corresponding anatomical position in the statistical atlas and template data set and medical imaging data sets obtained from a plurality of reference patients or other subjects.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image diagnosing before the effective filing date of the invention to modify the method, software and system of Nguyen and Hibbard to generating a plot of the joint distribution representing a relationship between the analytic measure of the patient population and the patient related information, as taught by Dabbah, to support diagnostic analysis to determine abnormalities and lung diseases.
Claim 22:
Although Nguyen discloses machine learning diagnosing of bone mineral density (See column 6, lines 21-32, where bone density scanning and bone densitometry are techniques used for visualizing bone structure and analyzing bone mineral density.), Nguyen does not consider the age of the patient. Dabbah further teaches wherein determining a joint distribution of analytic measures of the patient population and patient related information by filtering the structured patient data of the knowledge database according to user input defining parameters of the filtering and a type of the analytic measure based on the one or more data structures (Statistical atlas representing joint distributions (column 10, lines 34-47) include registration measure values and values of at least one further parameter, for example image intensity or a texture parameter (e.g. intensity gradient). See normal lung volume data pair as input defining parameters and example database in column 9, lines 8-13 and 20-34.) comprises: determining the joint distribution of age (See exemplary data structures such as age, body mass index (BMI) and smoker status (column 9, lines; 8-19).).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image diagnosing before the effective filing date of the invention to modify the method, software and system of Nguyen and Hibbard to consider the age of the patient, as taught by Dabbah, to support basic diagnosing of osteoporosis associated with aging patients.
Claim 23:
Dabbah further teaches wherein determining a joint distribution of analytic measures of the patient population and patient related information by filtering the structured patient data of the knowledge database according to user input defining parameters of the filtering and a type of the analytic measure based on the one or more data structures (Statistical atlas representing joint distributions (column 10, lines 34-47) include registration measure values and values of at least one further parameter, for example image intensity or a texture parameter (e.g. intensity gradient). See normal lung volume data pair as input defining parameters and example database in column 9, lines 8-13 and 20-34.) comprises: determining the joint distribution of body mass index and of emphysema diagnosis (See exemplary data structures such as body mass index (BMI), smoker status (column 9, lines; 8-19) and establishing a need for treating patients with emphysema (column 2, lines 1-14).).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image diagnosing before the effective filing date of the invention to modify the method, software and system of Nguyen and Hibbard consider the body mass index and emphysema diagnosis of the patient, as taught by Dabbah, to consider a cancer diagnosis among obese patients who also have a history of smoking.
Claims 5, 9-10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 10,499,857 B1) in view of Hibbard (US 2019/0108635 A1) in view of Dabbah (US 9,962,086 B2) further in view of Schmidt (US 2012/0147010 A1).
Claims 5 and 17:
Although Dabbah teaches a joint distribution and of patient related information as mentioned above, Schmidt further teaches: 
wherein determining an analytic measure of the patient population by filtering the structured patient data of the knowledge database according to user input defining parameters of the filtering and a type of the analytic measure (With analytic measure as a graph or table, see Fig. 4, Fig. 6, Fig. 8-9 and Fig. 18 Kaplan-Meier graphs mentioned in P0114 for a population of patients. Suspicious mass, breast mammography, subset of image features, image-based biomarkers in P0120 and training database including mammograms annotated by physicians that are used to test the performance of the custom biomarker in P0121 all construe filtering the structured patient data of the knowledge database. Fig. 8 shows a screenshot of a graphical user interface that displays a list of selectable statistical methods for generating parameters to perform image analysis.) based on the one or more data structures (With data structures as any suitable format to enable searching, parsing, or otherwise analyzing of the structured patient data, see image analysis in P0007-P0008, P0046 and Fig. 4 example scatter plot.) comprises: generating a graph or a table based on the structured patient data (See observed population of patients shown in Kaplan-Meier graphs Fig. 18, P0114.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the invention to modify the method, software and system of Nguyen, Hibbard and Dabbah to determining an analytic measure with user input parameters of the filtering and generating a graph or a table based on the structured patient data, as taught by Schmidt, to report large amounts of patient population findings among pathologist and radiologist as a team effort.
Claims 9 and 20:
Although Dabbah teaches the joint distribution as mentioned above, Schmidt further teaches: 
displaying on a display device.
Schmidt teaches that it is known in the art of medical image analysis before the effective filing date of the invention to displaying the analytic measure of the patient population on a display device to utilize standard computing tools to report large amounts of patient population findings among pathologist and radiologist. See Fig. 1, an interconnected display device 16, P0036. In [P0007-P0008, P0012] The values of a first subset of image features are measured and weighted. The weighted values of the image features are summed to calculate the magnitude of a first image-based biomarker, taught as displaying image analysis, scatter plot. See Fig. 14, P0105-P0110, exemplary scatter plot graph of subgroups as patient population’s analysis.
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the invention to modify the method, software and system of Nguyen, Hibbard and Dabbah to displaying analysis on a display device, as taught by Schmidt, to utilize standard computing tools to report large amounts of patient population findings among pathologist and radiologist.
Claim 10:
Although Dabbah teaches wherein storing the joint distribution in the knowledge database and the joint distribution (See in column 9, lines 8-13 and 20-34, where statistical atlas stored in data store 20 is used to build the statistical atlas construes storing the joint distribution in a knowledge database.), Schmidt further teaches comprises exporting, to a file (See P0073, where analysis results are exported to tables and saved to the file system in P0112.) 
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the invention to modify the method, software and system of Nguyen, Hibbard and Dabbah to exporting to a file, as taught by Schmidt, to maintain good record keeping.
Claims 2-4, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 10,499,857 B1) in view of Hibbard (US 2019/0108635 A1) in view of Dabbah (US 9,962,086 B2) further in view of Taylor (US 2013/0308839 A1).
Claims 2 and 12:
Taylor teaches wherein the structured patient data comprises the anatomical structures, the segmentation of the anatomical structures, quantitative patient data, medical and demographic patient data extracted from the medical images (See [P0090, P0094] The Volumetric Histogram tools allow a volume of interest to be segmented and analyzed for composition. Research applications include the analysis of low-attenuation regions of the lungs, threshold-based division of tumors into voxel populations, investigation of thrombosed vessels or aneurysms, or other pathology. See demographic patient data, blood pressure, lab orders, test results and medical history in P0029. Taught in P0042, P0062, where quantitative data and tags extracted from the images. Also see P0083.).
Therefore, it would have been obvious to one of ordinary skill in the art of advanced medical image processing before the effective filing date of the invention to modify the method, software and system of Nguyen, Hibbard and Dabbah to have the segmentation of the anatomical structures, quantitative patient data, medical and demographic patient data extracted from the medical images, as taught by and Taylor, to better integrate medical imaging along with highlighted details of medical images necessary for a clinical trial /study.
Claim 3:
Although Nguyen discloses processing unstructured medical imaging as mentioned above, Taylor teaches detecting anatomical structures, segmenting the anatomical structures and determining quantitative patient data based on medical records of the patient population or: 
wherein data for the patient population to generate structured patient data comprises (See [P0090, P0094] The Volumetric Histogram tools allow a volume of interest to be segmented and analyzed for composition. Research applications include the analysis of low-attenuation regions of the lungs, threshold-based division of tumors into voxel populations, investigation of thrombosed vessels or aneurysms, or other pathology. See demographic patient data, blood pressure, lab orders, test results and medical history in P0029. Taught in P0042, P0062, where quantitative data and tags extracted from the images. Also see P0083.) comprises:
detecting the anatomical structures from the medical images (See example in [P0036] an image or image series can be analyzed to determine whether it is a head, abdomen, or other body part, based on the anatomy. A skull has a characteristic shape, as do other parts of the anatomy. A catalog of reference images may be used to help identify specific body parts.);
segmenting the anatomical structures from the medical images (See segment images as a tool in P0006, segmentation and segment regions of interest in P0090.); and
determining quantitative patient data based on medical records of the patient population (See quantitative data in P0042 regarding patients/participates for the purpose of clinical trial studies mentioned in P0030.).
Therefore, it would have been obvious to one of ordinary skill in the art of advanced medical image processing before the effective filing date of the invention to modify the method, software and system of Nguyen, Hibbard and Dabbah to detecting anatomical structures, segmenting the anatomical structures and determining quantitative patient data based on medical records of the patient population, as taught by and Taylor, to better integrate medical imaging along with highlighted details of medical images necessary for a clinical trial /study.
Claims 4 and 14:
Dabbah further teaches: 
wherein the quantitative patient data comprises at least one of a presence, a position, a distance, a diameter, a circumference, a volume, a surface area, and a score (See volumetric data, position value in column 4, lines 11-22, statistical distance and z-score in column 7, lines   27-41.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the invention to modify the method, software and system of Nguyen and Hibbard to have a presence, a position, a distance, a diameter, a circumference, a volume, a surface area, and a score as taught by Dabbah, to use tools for surgical planning.
Claim 16:
Taylor teaches: 
The non-transitory computer readable medium of claim 15, wherein the structured patient data comprises the anatomical structures, the segmentations of the anatomical structures, quantitative patient data, medical and demographic patient data, and data extracted from the medical images, and wherein processing unstructured medical imaging data for the patient population to generate structured patient data (See using computer-readable media in P0109-P0101. See [P0090, P0094] The Volumetric Histogram tools allow a volume of interest to be segmented and analyzed for composition. Research applications include the analysis of low-attenuation regions of the lungs, threshold-based division of tumors into voxel populations, investigation of thrombosed vessels or aneurysms, or other pathology. See demographic patient data, blood pressure, lab orders, test results and medical history in P0029. Taught in P0042, P0062, where quantitative data and tags extracted from the images. Also see P0083.) comprises:
detecting the anatomical structures from the medical images (See example in [P0036] an image or image series can be analyzed to determine whether it is a head, abdomen, or other body part, based on the anatomy. A skull has a characteristic shape, as do other parts of the anatomy. A catalog of reference images may be used to help identify specific body parts.);
segmenting the anatomical structures from the medical images (See segment images as a tool in P0006, segmentation and segment regions of interest in P0090.); and
determining quantitative patient data based on medical records of the patient population (See quantitative data in P0042 regarding patients/participates for the purpose of clinical trial studies mentioned in P0030.).
Therefore, it would have been obvious to one of ordinary skill in the art of advanced medical image processing before the effective filing date of the invention to modify the method, software and system of Nguyen, Hibbard and Dabbah to detecting anatomical structures, segmenting the anatomical structures and determining quantitative patient data based on medical records of the patient population, as taught by and Taylor, to better integrate medical imaging along with highlighted details of medical images necessary for a clinical trial /study.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 10,499,857 B1) in view of Hibbard (US 2019/0108635 A1) in view of Dabbah (US 9,962,086 B2) further in view of Kangarloo (US 2009/0228299 A1).
Claim 13:
Kangarloo discloses: 
wherein the means for processing unstructured medical imaging data for the patient population to generate structured patient data (In [Abstract] Patient presentation data is obtained, the patient presentation data is mapped to biological system data, wherein the biological system data are obtained by a population-based comparison, and a relevance-driven summary is generated.) comprises:
means for detecting the anatomical structures in medical images of the unstructured medical imaging data for the patient population (Detecting the anatomical structure data from unstructured medical imaging data is taught as obtained patient presentation, map the patient presentation to a standard nomenclature, generate a list of relevant anatomical structures based on the patient presentation, in [P0015, P0033] the image summarizer 108 can automatically identify relevant anatomical structures and appropriate imaging sequences for a given patient presentation, and automatically locate relevant anatomical structures in the appropriate imaging sequences within a patient imaging study.);
means for segmenting the one or more of the anatomical structures from the medical images (Also see segmenting anatomical structures in [P0101, P0107] Probabilistic atlases can be more accurate for model-based segmentation of structures in patient images with similar contrast.); and
means for determining the quantitative patient data based on medical records of the patient population (See quantitative patient data in [P0150] tool can be compared against the contours produced by the automated structure delineation module. Assorted measures of geometric closeness, including Euclidean distance of centroid, overall volume, area per slice, slices spanned, and direct pixel differences can be used to evaluate the accuracy of the automated method and capturing spatial relationships in [P0076].).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the invention to modify the method, software and system of Nguyen, Hibbard and Dabbah to generate structured patient data, segment anatomical structures and detect quantitative patient data as taught by Kangarloo, to report large amounts of patient population findings among pathologist and radiologist as a team effort.



Response to Arguments
In light of the “2019 Revised Patent Subject Matter Eligibility Guidance on 35 U.S.C. 101” (See Federal Register Notice Vol. 84, No. 4 (01/07/2019)) under the Alice/Mayo analysis the claimed invention integrates the abstract idea into a practical application and thus satisfying the Subject Matter Eligibility requirement of Section 101, where the 101 rejection has been dropped. The automatic processing of unstructured medical imaging data by training patient population data and applying artificial intelligence are improvements to the technical field of Radiology and interpreting medical images.
Regarding the prior art rejections, Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103(a) and applied new art and art already of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        08/08/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686